DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of performing CPR, classified in a61h31/00.
II. Claims 14-20, drawn to a support structure, classified in a61g13/12.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used in a method feeding a patient as a hospital bed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Torrey Spink on 11/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhold (4,060,079).
Regarding claim 1, Reinhold discloses a method for performing cardiopulmonary resuscitation (CPR), comprising: positioning an individual onto a support structure (10; fig. 2) configured to elevate the head and the heart of the individual above a lower body of the individual (fig. 5; col. 4 lines 40-60 disclose the structure can elevate the head and heart); performing chest compressions on the individual while the head and the heart of the individual are at a first elevation position (i.e. vertical elevation relative to ground) for a period of time (fig. 2 shows a first elevation position above the ground for performring CPR; col. 7 lines 15-30.  In addition, the litter can be transported up and down stairs and around corners while performing CPR thereby allowing multiple elevation positions relative to ground; col. 1 lines 45-50, col. 2lines 45-47); moving the support structure to elevate the head and the heart to a second elevation position that is higher than the first elevation position (fig. 3 shows the litter can be placed onto a stretcher which is higher than the ground while performring CPR; col. 7 lines 50-67.  In addition, the litter can be transported up and down stairs and around corners while performing CPR thereby allowing multiple elevation positions relative to ground; col. 1 lines 45-50, col. 2 lines 45-47; and performing chest compressions while the head and the heart are elevated by the support structure to the second elevation position (col. 2 lines 45-65).
Regarding claim 2, Reinhold discloses the heart and the head are elevated at a same angle relative to a substantially horizontal plane (as shown in fig. 2, the heart and at least a portion of the head are at a same angle).	
Regarding claim 3, Reinhold discloses performing intrathoracic pressure regulation on the individual while the head and the heart of the individual are at one or both of the first elevation position and the second elevation position (col. 7 lines 25-30 disclose perfomring CPR which thereby regulates intrathoracic pressure by compressing the chest which increases pressure).
	Regarding claim 4, Reinhold discloses the heart is elevated to a first angle relative to a substantially horizontal plane (fig. 3 shows the heart at a small angle relative to horizontal) and the head (i.e. chin) is elevated to a second angle relative to the substantially horizontal plane (as shown in fig. 3, at least the chin of the head in angled at a sharper/steeper  angle relative to horizontal), the second angle being greater than the first angle (as shown, the chin is angled on a steeper slope).
Regarding claim 5, Reinhold discloses wherein: in the first elevation position the head is elevated above the heart (as shown, at least the chin of the head is above the heart); and the method further comprises performing chest compressions on the individual while the individual is flat (i.e. fig. 2 at least the lower legs are flat) prior to performing chest compressions on the individual while the head and the heart of the individual are at the first elevation position (as shown in figs. 2 and 3, at least the lower legs are horizontal in both the first and 2nd elevated positions).
Regarding claim 6, Reinhold discloses  a lower body of the individual remains in a horizontal position(i.e. fig. 2 shows ta least lower legs horizontal) while the head and heart of the individual are at the first elevation position and the second elevation position (as shown in figs. 2 and 3, at least the lower legs are horizontal in both the first and 2nd elevated positions).
 .

Allowable Subject Matter
Claims 8-13 are allowed over the prior art.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, and 6 respectively of U.S. Patent No. 11,077,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claims (i.e. the instant claims do not include the steps of elevating of 7-27cm). In the instant claims , all steps are included in the patented claim. Any infringement over the patented claim would also infringe the instant claims. Hence the instant claim does not differ in scope over the patent claim.

Claims 8, 9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 15, 14, and 16,  of U.S. Patent No. 11,077,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is a broader version of the patented claim 1 (i.e. the instant claims do not include the steps of elevating to 7-27cm). In the instant claims, all elements are included in the patented claim. Any infringement over the patented claim would also infringe the instant claims. Hence the instant claims do not differ in scope over the patent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785